In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00015-CV



    EDWARD COX AND THERESA COX, Appellants

                           V.

      PREMIER LAND LIQUIDATORS, LLC, AND
    CEDAR CREEK PRESERVATION, LLC, Appellees




         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV44453




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

        Edward and Theresa Cox sued Premier Land Liquidators, LLC (Premier), and Cedar

Creek Preservation, LLC (Cedar Creek), for claims arising out of an automobile accident.

Premier and Cedar Creek moved for summary judgment on the ground that the Coxes’ claims

were barred by res judicata.          The trial court granted the summary judgment motions and

dismissed the Coxes’ claims with prejudice. We affirm.

        In our companion cause number 06-20-00078-CV, the Coxes filed a voluntary nonsuit of

their claims against Premier and Cedar Creek after the trial court indicated that it was going to

strike their late-filed petitions for failure to comply with its docket control order. Even so, the

Coxes refiled the previously struck claims in this new lawsuit against Premier and Cedar Creek.

In our opinion in cause number 06-20-00078-CV, we upheld the trial court’s decision to dismiss

the Coxes’ claims against Premier and Cedar Creek with prejudice, after it found that the nonsuit

was taken for improper purposes, including avoiding an unfavorable decision on the merits.1

        The doctrine of res judicata “‘promote[s] judicial efficiency, protect[s] parties from

multiple lawsuits, and prevent[s] inconsistent judgments by precluding the relitigation’ of

matters that have already been decided or could have been litigated in a prior suit.” In re Team

Rocket, L.P., 256 S.W.3d 257, 260 (Tex. 2008) (orig. proceeding) (quoting Sysco Food Servs.,

Inc. v. Trapnell, 890 S.W.2d 796, 801 (Tex. 1994)). “[A] decision on the merits cannot be

circumvented by nonsuiting and refiling the case.” Id.


1
 The Coxes argue in their sole point of error on this issue that, “[i]f this Court reverses the trial court’s order
dismissing Cox’s first case with prejudice as Cox has argued, this Court should reverse the trial court’s summary
judgment order issued in the second case and remand that case for further proceedings.”
                                                        2
        “[A] dismissal or nonsuit with prejudice is ‘tantamount to a judgment on the merits.’”

Epps v. Fowler, 351 S.W.3d 862, 868 (Tex. 2011) (quoting Dean v. Riser, 240 F.3d 505, 509

(5th Cir. 2001)). “The res judicata effect of a nonsuit with prejudice works a permanent,

inalterable change in the parties’ legal relationship to the defendant’s benefit: the defendant can

never again be sued by the plaintiff or its privies for claims arising out of the same subject

matter.” Id. at 868–69 (citing Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010)).

        Because we upheld the trial court’s decision to dismiss with prejudice the Coxes’ claims

against Premier and Cedar Creek in cause number 06-20-00078-CV, we find that the trial court

correctly concluded that res judicata barred the Coxes’ claims against those same defendants in

this case.

        We affirm the trial court’s judgment.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:        July 28, 2021
Date Decided:          September 7, 2021




                                                   3